Case: 20-10293     Document: 00516132575         Page: 1     Date Filed: 12/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 15, 2021
                                  No. 20-10293
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Choya Dwayne Hailey,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:19-CR-73-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Choya Dwayne Hailey appeals his conviction and sentence for
   possession of methamphetamine with intent to distribute. He contends that
   the Government breached his plea agreement by failing to move for a




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10293      Document: 00516132575          Page: 2     Date Filed: 12/15/2021




                                    No. 20-10293


   downward departure under U.S.S.G. § 5K1.1 based on his substantial
   assistance in the investigation or prosecution of others.
          Because Hailey did not raise this argument in the district court, we
   review it for plain error only. See Puckett v. United States, 556 U.S. 129, 135
   (2009); United States v. Cluff, 857 F.3d 292, 297 (5th Cir. 2017). Even if
   Hailey could show that the Government bargained away its discretion
   regarding whether to file a § 5K1.1 motion if it determined that he provided
   substantial assistance, see United States v. Price, 95 F.3d 364, 368 (5th
   Cir. 1996); United States v. Watson, 988 F.2d 544, 552-53 (5th Cir. 1993), he
   has not shown a clear or obvious error. Based on his arguments and the
   record evidence, Hailey fails to demonstrate that it is beyond reasonable
   dispute that the Government breached the plea agreement by determining,
   at least implicitly, that he did not provide substantial assistance in the
   investigation and prosecution of others, as the term was reasonably
   understood by the parties at the time of the plea agreement. See United States
   v. Bishop, 603 F.3d 279, 281 (5th Cir. 2010); Price, 95 F.3d at 367-68. Thus,
   there is no plain error.
          AFFIRMED.




                                          2